Citation Nr: 1827034	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-38 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 6, 2015 and to 70 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This claim comes before the Board on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a hearing at the local RO; however, in light of his withdrawal of the appeal, discussed below, the Board finds that the issue regarding a hearing is moot.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

In a February 2018 statement in support of claim, the Veteran requested to withdraw his appeal.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the appeal of the claim for a rating in excess of 30 percent for PTSD prior to February 6, 2015 and to 70 percent thereafter.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  Id.

In a February 2018 statement in support of claim, prior to the promulgation of a decision in the appeal, the Veteran expressly withdrew his appeal pertaining to the claim regarding his PTSD rating.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to such issue.  Accordingly, the Board does not have jurisdiction to review the appeal in regard to this issue, and the claim must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


